FARMOUT AGREEMENT King City Oil Field King City Prospect Monterey County, California THIS FARMOUT AGREEMENT (“Agreement”) is made effective the 25th day of May, 2009 between Sunset Exploration, Inc.(hereinafter referred to as “Sunset”) and Delta Oil & Gas, Inc. (hereinafter referred to as “Delta”). WHEREAS, Sunset represents, but does not warrant that it owns oil and gas leasehold interests (“AMI Leases”) in and to certain lands located in Monterey County, California, which leases and lands are more particularly described on the attached Exhibit “A” which is incorporated herein by this reference and which lands shall constitute an Area of Mutual Interest (“AMI”). WHEREAS, Delta desires the right to earn from Sunset an assignment of Sunset’s interest in the AMI, and Sunset is willing to grant such right as provided herein. NOW, THEREFORE, for and in consideration of the mutual promises and covenants contained herein, to be kept and performed by the parties hereto, and other valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereto do hereby agree as follows: 1.
